                                  Case 2:19-cv-00743-RFB-DJA Document 71 Filed 10/11/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 W. Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, Nevada 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    E-mail: eservice@thedplg.com
                                 -AND-
                            7    FARHAN R. NAQVI
                                 Nevada Bar No. 8589
                            8    ELIZABETH E. COATS
                                 Nevada Bar No. 12350
                            9    NAQVI INJURY LAW
                                 9500 W. Flamingo Road, Suite 104
                            10   Las Vegas, Nevada 89147
                                 Tel: (702) 465-8733
                            11   Fax: (702) 553-1002
                                 Attorneys for Plaintiffs
                            12   Kelsy Arlitz and Gary Arlitz and Karie Arlitz
                                 as General Guardians of Kelsy Arlitz
                            13
                                                        UNITED STATES DISTRICT COURT
                            14
                                                               DISTRICT OF NEVADA
                            15

                            16
                                  KELSY     ARLITZ,    individually;   GARY
                                                                                 Case No.: 2:19-cv-00743-RFB-DJA
                            17    ARLITZ, as general guardian of ward KELSY
                                  ARLITZ; KARIE ARLITZ, as general
                            18                                                        STIPULATION AND
                                  guardian of ward KELSY ARLITZ,                    [PROPOSED] ORDER TO
                            19                                                     EXTEND DEADLINE FOR
                                                     Plaintiffs,                  PLAINTIFFS TO FILE THEIR
                            20                                                    RESPONSE TO DEFENDANT
                                  vs.                                            GEICO CASUALTY COMPANY’S
                            21                                                     MOTION FOR SUMMARY
                                                                                  JUDGMENT ON COVERAGE
                                  GEICO CASUALTY COMPANY; DOES 1                  AND DUTY TO DEFEND (ECF
                            22
                                  through 100 and ROE CORPORATIONS 1                       NO. 50)
                            23    through 100, inclusive,
                                                                                         (Third Request)
                            24                        Defendants.
                            25

                            26          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KELSY

                            27   ARLITZ, individually; GARY ARLITZ, as general guardian of ward KELSY ARLITZ,
                                 and KARIE ARLITZ, as general guardian of ward KELSY ARLITZ, through their
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-00743-RFB-DJA Document 71 Filed 10/11/20 Page 2 of 3



                            1    counsel of record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW GROUP, and
                            2    Defendant GEICO CASUALTY COMPANY, through its counsel of record, Wade M.

                            3    Hansard and Jonathan W. Carlson of McCORMICK, BARSTOW, SHEPPARD, WAYTE

                            4    & CARRUTH LLP, that the deadline for Plaintiffs to file their Response to Defendant
                                 GEICO Casualty Company’s Motion for Summary Judgment on Coverage and Duty to
                            5
                                 Defend (ECF No. 50) shall be extended from October 9, 2020 to October 16, 2020. The
                            6
                                 Motion was filed on August 19, 2020. This is the third request for extension of time for
                            7
                                 Plaintiffs to file their Response to the Motion. This Stipulation and [Proposed] Order is
                            8
                                 submitted in accordance with LR IA 6-1.
                            9
                                       The reason for this brief extension request is because the parties were only
                            10
                                 recently able to complete the deposition of GEICO claims examiner, Jeremy Rains, on
                            11   October 7, 2020.   Technical difficulties prevented the parties from conducting Mr.
                            12   Rains’s deposition on its previously scheduled date of September 30, 2020. The court
                            13   reporter represented to the parties that she shall have Mr. Rains’s deposition
                            14   transcribed by Monday, October 12, 2020. Given that Mr. Rains was the primary claims

                            15   employee involved in the coverage investigation that gives rise to this matter, his

                            16   deposition testimony is relevant to the issues presented in GEICO’s Motion for Summary

                            17   Judgment. This short extension of time will allow Plaintiffs to present Mr. Rains’s
                                 deposition to this Court as part of its consideration of GEICO’s Motion for Summary
                            18
                                 Judgment.
                            19
                                 ...
                            20
                                 ...
                            21
                                 ...
                            22
                                 ...
                            23
                                 ...
                            24   ...
                            25   ...
                            26   ...
                            27   ...

                            28   ...
                                                                            2

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-00743-RFB-DJA Document 71 Filed 10/11/20 Page 3 of 3



                            1          Accordingly, the parties respectfully request this Court to approve the foregoing
                            2    stipulation. Their requested extension is not made in bad faith or to unnecessarily delay

                            3    these proceedings.

                            4    DATED this 8th day of October, 2020.           DATED this 8th day of October, 2020

                            5    PRINCE LAW GROUP                               McCORMICK, BARSTOW,
                                                                                SHEPPARD, WAYTE & CARRUTH
                            6                                                   LLP
                            7

                            8
                                 /s/Kevin T. Strong                             /s/ Jonathan W. Carlson
                            9    DENNIS M. PRINCE                               WADE M. HANSARD
                                 Nevada Bar No. 5092                            Nevada Bar No. 8104
                            10   KEVIN T. STRONG                                JONATHAN W. CARLSON
                                 Nevada Bar No. 12107                           Nevada Bar No. 10536
                            11   10801 W. Charleston Boulevard                  RENEE M. MAXFIELD
                                 Suite 560                                      Nevada Bar No. 12814
                            12   Las Vegas, Nevada 89135                        8337 West Sunset Road, Suite 350
                                 -AND-                                          Las Vegas, Nevada 89113
                            13   NAQVI INJURY LAW                               Attorneys for Defendant
                                 FARHAN R. NAQVI
                            14   Nevada Bar No. 8589
                                 ELIZABETH E. COATS
                            15   Nevada Bar No. 12350
                                 9500 West Flamingo Road, Suite 104
                            16   Las Vegas, Nevada 89147
                                 Attorneys for Plaintiffs
                            17
                                                                         ORDER
                            18
                                       IT IS SO ORDERED.
                            19
                                       DATED this ____ day of October, ________________________________
                                                                       2020.
                            20
                                                                         RICHARD F. BOULWARE, II
                            21                                           UNITED STATES DISTRICT JUDGE
                                                                             ____________________________________
                            22                                               UNITED
                                                                         DATED        STATES
                                                                               this 11th         DISTRICT
                                                                                         day of October, 2020.JUDGE
                            23

                            24

                            25

                            26

                            27

                            28
                                                                            3

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
